9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William GREEN, Plaintiff-Appellant,v.Parker EVATT, Commissioner, S.C.D.C.;  Robert Curry, Warden,A.C.I.;  Howard Harrison;  Larry Blackwood;  LorenzoRandolph;  Charles McCottry;  J. Tuten;  Joanna Wright;Officers, Individually And In Their Official Capacities,Defendants-Appellees.
No. 92-6912.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 15, 1993.Decided:  November 9, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  David C. Norton, District Judge.  (CA-92-760-3-18BC)
William Green, Appellant Pro Se.
D.S.C.
DISMISSED.
Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
William Green, a South Carolina prisoner, brought this action pursuant to 42 U.S.C. § 1983 (1988), and sought leave to proceed in forma pauperis.  The district court assessed a partial filing fee of $7.00 based on  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case when Green failed to comply with the fee order.  Green appealed, alleging that he attempted to have a check sent from his prison account to pay the assessed filing fee before the time for payment had expired.  However, the check was not sent.  Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeal.*  We find that remand to consider Green's post-dismissal allegations as a Fed.  R. Civ. P. 60(b) motion is not warranted.   See Phelps v. Anderson, 700 F.2d 147 (4th Cir. 1983).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Additionally, we deny Green's "Motion to Have and Attend Oral Argument," his request for a copy of a transcript, and his notice of petition for smoking and legal materials